Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5074 Dreyfus BASIC U.S. Mortgage Securities Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 15 Statement of Financial Futures 15 Statement of Options Written 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Review and Approval of the Funds Management Agreement 37 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus BASIC U.S. Mortgage Securities Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus BASIC U.S. Mortgage Securities Fund, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the financial markets. A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. U.S. government securities generally fared well in the ensuing flight to quality, but riskier bond market sectors suffered sharp price declines. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Robert Bayston, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008, Dreyfus BASIC U.S. Mortgage Securities Fund achieved a total return of 4.27% . 1 In comparison, the funds benchmark, the Barclays Capital GNMA Index (the Index), achieved a total return of 7.87% for the same period. 2 U.S. government securities, including mortgage-backed securities issued by government agencies, represented one of very few areas of the global financial markets that fared well in 2008.A deepening global economic downturn and intensifying financial crisis sparked a flight to quality among investors, who flocked to traditional safe havens while riskier areas of the stock and bond markets declined precipitously. The fund produced a return that was lower than its benchmark, due primarily to its holdings of non-agency mortgage-backed securities that are not backed by the federal government. The Funds Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income. The fund invests primarily in Government National Mortgage Association (Ginnie Mae or GNMA) securities. The fund may also invest in other government agency securities, such as Fannie Maes, as well as U.S. Treasury securities, asset-backed securities and other privately issued mortgage-backed securities. Global Financial Crisis Sparked Broad Declines A credit crunch that began in 2007 developed into a full-blown global financial crisis over the summer of 2008, sending repercussions throughout the worlds credit markets. As the crisis came close to spinning out of control in September, very difficult liquidity conditions in various markets nearly led to the collapse of the global banking system. Unprecedented interventions by government and monetary authoritieswhich pumped billions of dollars of liquidity into the system and rescued struggling corporationshelped thaw frozen credit The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) markets by year-end.These efforts included the Troubled Asset Relief Program (TARP) from the U.S. Congress and coordinated cuts of short-term interest rates by central banks, including the Federal Reserve Board (the Fed), which reduced its target for the overnight federal funds rate to the record low level of 0% to 0.25% . Meanwhile, slumping housing markets, rising unemployment and sharply lower consumer confidence exacerbated a downturn in the U.S. economy. Commodity prices that had soared over the first half of 2008 plummeted over the second half when demand abated for energy and construction materials worldwide. In November, the National Bureau of Economic Research officially declared that the U.S. economy has been mired in recession since late As market conditions deteriorated, deleveraging pressures led to broadly lower prices for stocks and most sectors of the bond market, including residential and commercial mortgage-backed securities. However, mortgage-backed securities backed by agencies of the federal government were a notable exception, gaining value when risk-averse investors flocked to government-guaranteed investments. Although securities issued by Fannie Mae and Freddie Mac suffered when the mortgage agencies reported massive losses near mid-year, they bounced back after the federal government effectively nationalized both companies. Non-Agency Positions Dampened Returns Although the fund participated to a substantial degree in the strength of mortgage-backed securities from U.S. government agencies, its holdings of non-agency mortgages detracted from its relative performance. We have closely monitored the fundamentals surrounding the funds non-agency positions. In those cases where fundamental deterioration has occurred, we have sought to exit the funds positions at prices we consider reasonable. However, challenging liquidity conditions have made this process a slow one. In addition, the funds results were undermined to a more modest extent by its positions in short-term asset-backed securities, where valuations contracted in the flight to quality.The fund also encountered higher-than-expected trading expenses when Lehman Brothers failed to settle some transactions after it declared bankruptcy. 4 The fund achieved better relative results from its interest rate strategies, which we had positioned for wider yield differences along the markets maturity range.The yield curve steepened dramatically in the early part of the year, as short-term interest rates fell and longer-term yields remained high due to prevailing inflation concerns. We subsequently shifted the funds yield curve positioning to a more neutral posture when inflation worries subsided, causing yield differences to narrow. In addition, the fund received positive contributions to performance from an emphasis on 30-year mortgages over their 15-year counterparts, as well as from tactical shifts in the funds strategies to manage prepayment risks. Maintaining a Cautious Investment Posture As of year-end, the U.S. economy has continued to weaken, and the financial crisis has persisted. Nonetheless, we are optimistic regarding mortgage-backed securities due to the governments aggressive efforts to reduce consumer borrowing rates. On the other hand, we continue to monitor potential risks, including the possibility of higher interest rates brought about by the very high levels of expected Treasury and agency mortgage-backed securities issuance. In addition, we continue to be mindful of the unintended consequences of the strong presence by the Federal Reserve in setting prices on agency mortgage-backed securities and the potential outcomes when they eventually scale back their direct involvement. January 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Performance figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in which shareholders would be given at least 90 days notice if this agreement was to be terminated or modified. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital GNMA Index is an unmanaged, total return performance benchmark for the GNMA market consisting of 15- and 30-year fixed-rate securities backed by mortgage pools of the Government National Mortgage Association.The Index is not subject to fees and expenses to which the fund is subject. The Fund 5 Average Annual Total Returns as of 12/31/08 1 Year 5 Years 10 Years Fund 4.27% 4.00% 5.36%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus BASIC U.S. Mortgage Securities Fund on 12/31/98 to a $10,000 investment made in the Barclays Capital GNMA Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is an unmanaged, unhedged total return performance benchmark for the GNMA market, consisting of 15- and 30-year fixed-rate GNMA securities backed by mortgage pools of the Government National Mortgage Association. All issues have at least one year to maturity and an outstanding par value of at least $100 million.
